MEMORANDUM **
This is a petition for review from the denial of petitioner’s motion to reopen removal proceedings.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s second motion to reopen because the motion to reopen was numerically barred, and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner’s motion for a stay of voluntary departure is denied. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004) (holding that this court lacks authority to grant a stay of voluntary departure if the stay motion is filed after the voluntary departure period expired).
All other pending motions are denied as moot. The temporary stay of removal con-finned by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.